Citation Nr: 1341326	
Decision Date: 12/16/13    Archive Date: 12/31/13

DOCKET NO. 11-21 828	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Whether new and material evidence has been submitted to reopen the issue of entitlement to service connection for pes planus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Michael J. Adams, Associate Counsel



INTRODUCTION

The Veteran had active service from May 1977 to May 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

By a decision below, the Board reopens a previously denied claim of service connection for pes planus.  The underlying claim is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A February 2003 rating decision denied the Veteran's claim to establish service connection for bilateral pes planus; the Veteran did not appeal that decision, nor was any new and material evidence submitted within the appeal period.

2.  Evidence received since the time of the final February 2003 decision is new and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for pes planus.


CONCLUSIONS OF LAW

1.  The February 2003 rating decision is final with respect to the Veteran's claim to establish service connection for pes planus.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.156, 20.302, 20.1103 (2003).

2.  Evidence submitted to reopen the claim of entitlement to service connection for pes planus, is new and material, and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pertinently, the Veteran's pes planus claim was previously denied in the final February 2003 rating decision because evidence of record did not reflect that his condition was occurred in or otherwise caused by service.  The February 2003 rating decision is final with respect to this claim as the Veteran did not appeal that decision, nor was any new and material evidence submitted within the appeal period.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2003).

Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108 (West 2002); Evans v. Brown, 9 Vet. App. 273, 285 (1996).

New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  The United States Court of Appeals for Veterans Claims (Court) held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2012).

With respect to the Veteran's pes planus, evidence submitted and obtained since the February 2003 rating decision includes the Veteran's lay statement that his foot pain started during service due to long, frequent runs in military boots.  The evidence submitted also includes an opinion from a VA physician indicating that the Veteran's foot pain has existed since service and that it is probably the result of his in-service leg injury.  This evidence is "new," as it had not been previously considered by VA, and "material" as it raises the reasonable possibility of substantiating the Veteran's claim.  The Board thus finds that new and material evidence has been submitted to reopen the issue of entitlement to service connection for pes planus.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  On that basis, the claim is reopened.  The underlying claim is addressed further in the remand section.


ORDER

New and material evidence having been submitted, the Veteran's claim of entitlement to service connection for pes planus is reopened, and to that extent only, the appeal is granted.


REMAND

After a review of the record, the Board concludes that the Veteran's claim to establish service connection must be remanded at this time in order to comply with VA's duty to assist the Veteran in substantiating his claim.

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2013).

The Veteran's service treatment records include a medical examination conducted in May 1977 at the time of enlistment.  The examination report reflects that the Veteran had been diagnosed with pes planus at that time.  The Board finds that, because there is medical evidence of preexisting pes planus at service entrance in May 1977, the presumption of soundness on service entrance does not arise.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  Thus, the claim is one for service aggravation and the question therefore is whether the Veteran's pes planus was permanently aggravated by service beyond the natural progression of the condition.  See 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2013).  Under that theory of entitlement, the Veteran has the burden of showing that there was an increase in severity (beyond merely a flare-up) during service.  If this is shown by the evidence to at least an equipoise standard, then VA has the burden to rebut the presumption of aggravation by clear and unmistakable evidence.

Furthermore, the Veteran has also been diagnosed with tarsal tunnel syndrome, plantar fasciitis, and biomechanical imbalance.  In October 2013, his representative indicated that the claim should be broader and include foot disabilities other than pes planus.  For those other foot disabilities, which were not noted at entrance, the claim is one for service connection and not service aggravation.  The Board notes that the Veteran has already been awarded service connection separately for neuropathy of the left foot.

In light of the Veteran's currently-diagnosed disorders of the feet, as well as the in-service documented symptomatology, VA's duty to assist in providing a VA examination is triggered.  The threshold for finding a link between current disability and service is low for the purposes of providing a medical examination.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  McLendon held that an examination is required when there is evidence of a current disability, evidence establishing an in-service event, injury or disease, an indication that the current disability may be related to the in-service event, and insufficient evidence to decide the case.  Here, the Veteran asserts that he injured his feet while running in service.  There is also evidence of a traumatic lower body injury and a medical opinion possibly linking the Veteran's current foot problems to that injury.  As discussed the Veteran has been diagnosed with several foot disorders.  Accordingly, remand is required so that an examination can be conducted.

It appears that the Veteran may receive regular treatment at the VA Medical Center (VAMC) in Fayetteville, North Carolina.  Updated treatment records should be obtained in light of the remand.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any VA outpatient treatment records from the Fayetteville VAMC, dated since June 2010, and associate them with the claims file.

2.  After the above has been completed and any other necessary development, schedule the Veteran for a VA examination to determine the likely nature and etiology of his foot disorders.  The examiner should diagnose any foot disorders the Veteran may have.  After an examination of the Veteran and a review of all of the evidence of record the examiner is asked to provide the following opinions:

(a) The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any of the Veteran's diagnosed foot disorders, with the exception of pes planus, had their onset in service or are otherwise related to his military service.  The examiner should provide a complete rationale for any opinion provided.

(b) With regards to the Veteran's diagnosed pes planus, which was noted at entrance into service, the examiner is requested to first determine whether the Veteran's condition worsened during service.  That is, whether it is at least as likely as not (50 percent probability or more) pes planus permanently increased in severity.  If so, the examiner should then provide an opinion on whether there is clear and unmistakable evidence (obvious and manifest) that any increase in severity was due to the natural progress of the disease.  The examiner should provide a complete rationale for any opinion provided.  The above requested opinion must discuss the relevant evidence of record, to include any complaints and findings of foot pain due to pes planus in service. 

3.  Thereafter, readjudicate the Veteran's claim based on a review of the entire evidentiary record.  If any benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


